THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

--------------------------------------------------------------------------------



Number of Shares: 200,000 (subject to vesting and subject to adjustment)
Date of Issuance: September 22, 2006
Warrant Number: W-043


AURIGA LABORATORIES, INC.


COMMON STOCK WARRANT

        Auriga Laboratories, Inc. (the “Company”), for value received, hereby
certifies that Steve Glover, or his registered assigns (the “Registered
Holder”), is entitled, subject to the terms set forth below, to purchase from
the Company, at any time after the date hereof and on or before the Expiration
Date (as defined in Section 6 below), up to 200,000 (subject to vesting and as
adjusted from time to time pursuant to the provisions of this Warrant) of Common
Stock of the Company, at a purchase price (as defined in Section 1 below). The
shares purchasable upon exercise of this Warrant and the purchase price per
share, as adjusted from time to time pursuant to the provisions of this Warrant,
are sometimes hereinafter referred to as the “Warrant Shares” and the “Purchase
Price,” respectively.

        1.       Purchase Price. The exercise price (the “Purchase Price”) shall
be equal to the current fair market value per share of the Company’s Common
Stock of $1.50, subject to adjustment as provided in this Warrant.

        2.        Exercise.

            (a)       Vesting. Fifty Percent (50%) of the Warrant Shares shall
vest on November 1, 2006. In addition, so long as Steve Glover continues to
serve on the Board of Directors of the Company, 1/48th of the total number of
Warrant Shares shall vest on the one month anniversary of November 1, 2006 and
an additional 1/24th of the total number of Warrant Shares shall vest each month
thereafter.

            (b)       Manner of Exercise. This Warrant may be exercised by the
Registered Holder, subject to the vesting schedule set forth in Section 2(a)
above, in whole or in part, by surrendering this Warrant, with the
purchase/exercise form appended hereto as Exhibit A duly executed by such
Registered Holder or by such Registered Holder’s duly authorized attorney, at
the principal office of the Company, or at such other office or agency as the
Company may designate, accompanied by payment in full of the Purchase Price
payable in respect of the number of Warrant Shares purchased upon such exercise.
The Purchase Price may be paid by cash, check, wire transfer or by the surrender
of promissory notes or other instruments representing indebtedness of the
Company to the Registered Holder.

--------------------------------------------------------------------------------

            (c)       Effective Time of Exercise. Each exercise of this Warrant
shall be deemed to have been effected immediately prior to the close of business
on the day on which this Warrant shall have been surrendered to the Company as
provided in Section 2(a) above. At such time, the person or persons in whose
name or names any certificates for Warrant Shares shall be issuable upon such
exercise as provided in Section 2(d) below shall be deemed to have become the
holder or holders of record of the Warrant Shares represented by such
certificates.

            (d)       Net Issue Exercise.

                (i)        In lieu of exercising this Warrant in the manner
provided above in Section 2(a), the Registered Holder may elect to receive
shares equal to the value of this Warrant (or the portion thereof being
canceled) by surrender of this Warrant at the principal office of the Company
together with notice of such election on the purchase/exercise form appended
hereto as Exhibit A duly executed by such Registered Holder or such Registered
Holder’s duly authorized attorney, in which event the Company shall issue to
holder a number of shares of Common Stock computed using the following formula:

X = Y (A - B) A


Where X = The number of shares of Common Stock to be issued to the Registered
Holder.
  Y = The number of shares of Common Stock purchasable under this Warrant (at
the date of such calculation).
  A = The fair market value of one share of Common Stock (at the date of such
calculation).
  B = The Purchase Price (as adjusted to the date of such calculation).

                (ii)        For purposes of this Section 2(c), the fair market
value of one share of Common Stock on the date of calculation shall mean:

                    (A)        if the exercise is in connection with an initial
public offering of the Company’s Common Stock, and if the Company’s Registration
Statement relating to such public offering has been declared effective by the
Securities and Exchange Commission, then the fair market value of Common Stock
shall be the initial “Price to Public” per share specified in the final
prospectus with respect to the offering; or

                    (B)        if (A) is not applicable, the fair market value
shall be at the highest price per share which the Company could obtain on the
date of calculation from a willing buyer (not a current employee or director)
for shares of Common Stock sold by the Company, from authorized but unissued
shares, as determined in good faith by the Board of Directors, unless the
Company is at such time subject to an acquisition as described in Section 7(b)
below, in which case the fair market value per share of Common Stock shall be
deemed to be the value of the consideration per share received by the holders of
such stock pursuant to such acquisition.

--------------------------------------------------------------------------------

            (e)       Delivery to Holder. As soon as practicable after the
exercise of this Warrant in whole or in part, and in any event within ten (10)
days thereafter, the Company at its expense will cause to be issued in the name
of, and delivered to, the Registered Holder, or as such Holder (upon payment by
such Holder of any applicable transfer taxes) may direct:

                (i)        a certificate or certificates for the number of
Warrant Shares to which such Registered Holder shall be entitled, and

                (ii)        in case such exercise is in part only, a new warrant
or warrants (dated the date hereof) of like tenor, calling in the aggregate on
the face or faces thereof for the number of Warrant Shares equal (without giving
effect to any adjustment therein) to the number of such shares called for on the
face of this Warrant minus the number of such shares purchased by the Registered
Holder upon such exercise as provided in Section 2(a) above.

        3.        Adjustments.

            (a)       Stock Splits and Dividends. If outstanding shares of the
Company’s Common Stock shall be subdivided into a greater number of shares or a
dividend in Common Stock shall be paid in respect of Common Stock, the Purchase
Price in effect immediately prior to such subdivision or at the record date of
such dividend shall simultaneously with the effectiveness of such subdivision or
immediately after the record date of such dividend be proportionately reduced.
If outstanding shares of Common Stock shall be combined into a smaller number of
shares, the Purchase Price in effect immediately prior to such combination
shall, simultaneously with the effectiveness of such combination, be
proportionately increased. When any adjustment is required to be made in the
Purchase Price, the number of Warrant Shares purchasable upon the exercise of
this Warrant shall be changed to the number determined by dividing (i) an amount
equal to the number of shares issuable upon the exercise of this Warrant
immediately prior to such adjustment, multiplied by the Purchase Price in effect
immediately prior to such adjustment, by (ii) the Purchase Price in effect
immediately after such adjustment.

            (b)       Reclassification, Etc. In case of any reclassification or
change of the outstanding securities of the Company or of any reorganization of
the Company (or any other corporation the stock or securities of which are at
the time receivable upon the exercise of this Warrant) or any similar corporate
reorganization on or after the date hereof, then and in each such case the
holder of this Warrant, upon the exercise hereof at any time after the
consummation of such reclassification, change, reorganization, merger or
conveyance, shall be entitled to receive, in lieu of the stock or other
securities and property receivable upon the exercise hereof prior to such
consummation, the stock or other securities or property to which such holder
would have been entitled upon such consummation if such holder had exercised
this Warrant immediately prior thereto, all subject to further adjustment as
provided in Section 3(a); and in each such case, the terms of this Section 3
shall be applicable to the shares of stock or other securities properly
receivable upon the exercise of this Warrant after such consummation.

--------------------------------------------------------------------------------

            (c)       Adjustment Certificate. When any adjustment is required to
be made in the number of Warrant Shares or the Purchase Price pursuant to this
Section 3, the Company shall promptly mail to the Registered Holder a
certificate setting forth (i) a brief statement of the facts requiring such
adjustment, (ii) the Purchase Price after such adjustment and (iii) the kind and
amount of stock or other securities or property into which this Warrant shall be
exercisable after such adjustment.

        4.        Transfers.

            (a)       Unregistered Security. Each holder of this Warrant
acknowledges that this Warrant and the Warrant Shares have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”), and agrees
not to sell, pledge, distribute, offer for sale, transfer or otherwise dispose
of this Warrant or any Warrant Shares issued upon its exercise in the absence of
(i) an effective registration statement under the Act as to this Warrant or such
Warrant Shares and registration or qualification of this Warrant or such Warrant
Shares under any applicable U.S. federal or state securities law then in effect
or (ii) an opinion of counsel, satisfactory to the Company, that such
registration and qualification are not required. Each certificate or other
instrument for Warrant Shares issued upon the exercise of this Warrant shall
bear a legend substantially to the foregoing effect.

            (b)       Transferability. Subject to the provisions of Section 4(a)
hereof, this Warrant and all rights hereunder are transferable, in whole or in
part, upon surrender of the Warrant with a properly executed assignment (in the
form of Exhibit B hereto) at the principal office of the Company.

            (c)       Warrant Register. The Company will maintain a register
containing the names and addresses of the Registered Holders of this Warrant.
Until any transfer of this Warrant is made in the warrant register, the Company
may treat the Registered Holder of this Warrant as the absolute owner hereof for
all purposes; provided, however, that if this Warrant is properly assigned in
blank, the Company may (but shall not be required to) treat the bearer hereof as
the absolute owner hereof for all purposes, notwithstanding any notice to the
contrary. Any Registered Holder may change such Registered Holder’s address as
shown on the warrant register by written notice to the Company requesting such
change.

        5.       Representations of Registered Holder. The Registered Holder
hereby represents and warrants to the Company that:

            (a)       Purchase Entirely for Own Account. The Warrant and Warrant
Shares (collectively, the “Securities”) will be acquired for investment for the
Registered Holder’s own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof in violation of the Securities
Act of 1933, as amended (the “Securities Act”), and that the Registered Holder
has no present intention of selling, granting any participation in, or otherwise
distributing the same. The Registered Holder further represents that the
Registered Holder does not presently have any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Securities. The
Registered Holder has not been formed for the specific purpose of acquiring any
of the Securities.

--------------------------------------------------------------------------------

            (b)       Knowledge. The Registered Holder is aware of the Company’s
business affairs and financial condition and has acquired sufficient information
about the Company to reach an informed and knowledgeable decision to acquire the
Securities.

            (c)       Restricted Securities. The Registered Holder understands
that the Securities have not been, and will not be, registered under the
Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Registered
Holder’s representations as expressed herein. The Registered Holder understands
that the Securities are “restricted securities” under applicable U.S. federal
and state securities laws and that, pursuant to these laws, the Registered
Holder must hold theSecurities indefinitely unless they are registered with the
Securities and Exchange Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.
The Registered Holder acknowledges that the Company has no obligation to
register or qualify the Securities for resale. The Registered Holder further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Securities,
and on requirements relating to the Company which are outside of the Registered
Holder’s control, and which the Company is under no obligation and may not be
able to satisfy.

            (d)       No Public Market. The Registered Holder understands that
no public market now exists for any of the securities issued by the Company,
that the Company has made no assurances that a public market will ever exist for
the Securities.

            (e)       Legends. The Registered Holder understands that the
Securities, and any securities issued in respect thereof or exchange therefor,
may bear one or all of the following legends:

                (i)        “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A
FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT OF 1933.”

                (ii)        Any legend required by the Blue Sky laws of any
state to the extent such laws are applicable to the shares represented by the
certificate so legended.

            (f)       Accredited Investor. The Registered Holder is an
accredited investor as such term is defined in Rule 501(a) of Regulation D
promulgated under the Securities Act.

        6.       Term of Warrant. Subject to the other terms and conditions set
forth herein, this Warrant shall be exercisable, in whole or in part, at any
time on or after the date hereof and at or prior to 11:59 p.m., local time in
Norcross, Georgia, U.S.A., on September 21, 2016 (the “Expiration Date”).

--------------------------------------------------------------------------------

        7.       Notices of Certain Transactions. In case:

            (a)        the Company shall take a record of the holders of its
Common Stock (or other stock or securities at the time deliverable upon the
exercise of this Warrant) for the purpose of entitling or enabling them to
receive any dividend or other distribution, or to receive any right to subscribe
for or purchase any shares of stock of any class or any other securities, or to
receive any other right, to subscribe for or purchase any shares of stock of any
class or any other securities, or to receive any other right, or

            (b)        of any capital reorganization of the Company, any
reclassification of the capital stock of the Company, any consolidation or
merger of the Company, any consolidation or merger of the Company with or into
another corporation (other than a consolidation or merger in which the Company
is the surviving entity), or any transfer of all or substantially all of the
assets of the Company, or

            (c)        of the voluntary or involuntary dissolution, liquidation
or winding-up of the Company,

then, and in each such case, the Company will mail or cause to be mailed to the
Registered Holder of this Warrant a notice specifying, as the case may be, (i)
the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the effective date on which such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock (or such other stock or securities at the
time deliverable upon such reorganization, reclassification, consolidation,
merger, transfer, dissolution, liquidation or winding-up) are to be determined.
Such notice shall be mailed at least ten (10) days prior to the record date or
effective date for the event specified in such notice.

        8.       Reservation of Stock. The Company will at all times reserve and
keep available, solely for the issuance and delivery upon the exercise of this
Warrant, such Warrant Shares and other stock, securities and property, as from
time to time shall be issuable upon the exercise of this Warrant.

        9.       Exchange of Warrants. Upon the surrender by the Registered
Holder of any Warrant or Warrants, properly endorsed, to the Company at the
principal office of the Company, the Company will, subject to the provisions of
Section 4 hereof, issue and deliver to or upon the order of such Holder, at the
Company’s expense, a new Warrant or Warrants of like tenor, in the name of such
Registered Holder or as such Registered Holder (upon payment by such Registered
Holder of any applicable transfer taxes) may direct, calling in the aggregate on
the face or faces thereof for the number of shares of Common Stock called for on
the face or faces of the Warrant or Warrants so surrendered.

        10.       Replacement of Warrants. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and (in the case of loss, theft or destruction) upon delivery of an
indemnity agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.

--------------------------------------------------------------------------------

        11.       Notices. Any notice required or permitted by this Warrant
shall be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
forty-eight (48) hours after being deposited in the regular mail as certified or
registered mail (airmail if sent internationally) with postage prepaid,
addressed (a) if to the Registered Holder, to the address of the Registered
Holder most recently furnished in writing to the Company and (b) if to the
Company, to the address set forth below or subsequently modified by written
notice to the Registered Holder.

        12.       No Rights as Stockholder. Until the exercise of this Warrant,
the Registered Holder of this Warrant shall not have or exercise any rights by
virtue hereof as a stockholder of the Company.

        13.       No Fractional Shares. No fractional shares of Common Stock
will be issued in connection with any exercise hereunder. In lieu of any
fractional shares which would otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the fair market value of one
share of Common Stock on the date of exercise, as determined in good faith by
the Company’s Board of Directors.

        14.       Amendment or Waiver. Any term of this Warrant may be amended
or waived only by an instrument in writing signed by the party against which
enforcement of the amendment or waiver is sought.

        15.       Headings. The headings in this Warrant are for purposes of
reference only and shall not limit or otherwise affect the meaning of any
provision of this Warrant.

        16.       Governing Law. This Warrant shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of law.


[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

AURIGA LABORATORIES, INC.

  By:  /s/ Philip S. Pesin         Philip S. Pesin, Chairman & CEO
  Address:  5555 Triangle Parkway, Suite 300                   Norcross, Georgia
30092                   Fax: (678) 282-1703



AGREED AND ACCEPTED:


REGISTERED HOLDER

By: /s/ Steve Glover
Steve Glover


Address: 108 Dockside Circle
Weston, Florida 33327


Fax: __________________


--------------------------------------------------------------------------------

EXHIBIT A


PURCHASE/EXERCISE FORM

To:      Auriga Laboratories, Inc.
                    Dated:________________________

        The undersigned, pursuant to the provisions set forth in the attached
Warrant No. __, hereby irrevocably elects to (a) purchase _____ shares of the
Common Stock covered by such Warrant and herewith makes payment of $ _________,
representing the full purchase price for such shares at the price per share
provided for in such Warrant, or (b) exercise such Warrant for _______ shares
purchasable under the Warrant pursuant to the Net Issue Exercise provisions of
Section 2(d) of such Warrant.

        The undersigned acknowledges that it has reviewed the representations
and warranties contained in Section 5 of the Warrant and by its signature below
hereby makes such representations and warranties to the Company.

Signature:______________________________
  Name (print):____________________________
  Title (if applic.)___________________________
  Company (if applic.):_______________________

--------------------------------------------------------------------------------

EXHIBIT B


ASSIGNMENT FORM

        FOR VALUE RECEIVED, _________________________________________ hereby
sells, assigns and transfers all of the rights of the undersigned under the
attached Warrant with respect to the number of shares of Common Stock covered
thereby set forth below, to:

Name of Assignee Address/Fax Number No. of Shares





Dated: _________________ Signature: ______________________________________
                      ______________________________________
  Witness:  _______________________________________